Weltner, Justice.
The trial court granted summary judgment in a medical malpractice action to the physician on the basis that the action was barred by the statute of limitation in effect at the time the action was filed. The patient challenged that statute as applied to his claim under the reasoning enunciated in Shessel v. Stroup, 253 Ga. 56 (316 SE2d 155) (1984). The holding in that case is applicable here.1 Thus, the grant of summary judgment must be reversed.

Judgment reversed.


All the Justices concur.


 The General Assembly subsequently has adopted the reasoning as displayed in much of Shessel v. Stroup, supra, and in a related case, Clark v. Singer, 250 Ga. 470 (298 SE2d 484) (1983). See OCGA § 9-3-71 (a), as amended in 1985.